Callahan and Moule, JJ.
(dissenting). We dissent and vote to affirm Special Term in granting summary judgment to plaintiff. When defendant defaulted in the payments of his loan, plaintiff commenced this action seeking to recover the balance due. Defendant submitted an answer containing a general denial. Plaintiff moved for summary judgment and defendant in his answering affidavit did not contest his indebtedness but rather sought leave to interpose an amended answer containing an affirmative defense and counterclaim. In it defendant contended that plaintiff had violated the Federal Truth In Lending Act (TILA) and regulation Z of the Board of Governors of the Federal Reserve System by failing to include the cost of the credit insurance in the "finance charge” since the purchase of such insurance was not voluntary but required by the bank as a condition precedent to defendant’s obtaining the loan. In the instant case the relevant provision of the contract expressly states that the purchase of group credit insurance "is voluntary and not required for credit.” It also sets forth the cost of such insurance and contains a separate signature line on which defendant placed the date and signed his name in electing to purchase such *1043insurance. Thus, there was literal, technical compliance with the TILA and regulation Z. In USLIFE Credit Corp. v Federal Trade Comm. (599 F2d 1387) the Fifth Circuit reviewed the propriety of the printed language in a consumer credit contract as they related to the offering of credit insurance. On a review of the contract provision it found that there was literal, technical compliance with the provisions of the TILA and regulation Z and that this is all that is required in the absence of a claim of illiteracy, fraud or duress. Defendant here makes no such claim and Special Term by granting summary judgment to plaintiff found, as a matter of law, that there was literal, technical compliance in the language of the instant contract. In Anthony v Community Loan & Inv. Corp. (559 F2d 1363), relied upon by the majority, that court affirmed summary judgment in favor of a lender, on a case containing a similar provision in the security agreement ("I desire Credit Life and Disability Insurance at the cost of $137.39”). It further noted that the Fourth Circuit held a similar provision to be "clear and concise” and satisfied the disclosure requirements of regulation Z (Doggett v Ritter Fin. Co. of Louisa, 528 F2d 860). The majority maintain that the allegations in defendant’s affidavit would bring the case within the rule stated by the Special Master in Mims v Dixie Fin. Corp. (426 F Supp 627). In Mims it was proposed that defendant need only state that he did not want the insurance, to have a review of the transaction. In this case defendant never claimed that he did not want the insurance. On the contrary, in his answering affidavit he stated that he has in fact made "a valid claim against Prudential Insurance Company of America which issued the Credit Disability Insurance Policy, in that my reason for nonpayment is that subsequent to my having obtained the loan and the referenced coverage I became disabled, and I intend to file a cross claim against Prudential.” Defendant maintains that whether the consumer credit contract in issue in this case complied with the requirements of TILA and regulation Z was a question of fact on which he should have been permitted to offer proof. We disagree. The court need merely examine the face of the contract to determine whether or not there has been compliance with the TILA and regulation Z. The question is one of law, not of fact. Defendant seeks to interpose a counterclaim that is solely statutory in nature. If successful, he would be entitled to a maximum recovery of $1,000, which is far less than the sum demanded in plaintiff’s complaint. It is well settled that the mere assertion of a counterclaim, unsupported by meritorious proof, does not bar summary judgment relief for a plaintiff who is otherwise entitled to it (Two Clinton Sq. Corp. v Gorin Stores, 51 AD2d 643, 645; M & S Mercury Air Conditioning Corp. v Rodolitz, 24 AD2d 873, affd 17 NY2d 909). Defendant was required to reveal his proof in support of the alleged counterclaim. Upon review of the record we find that defendant failed to meet his burden and, therefore, summary judgment in favor of plaintiff was properly granted (Sullivan County Nat. Bank of Liberty v Mason, 67 AD2d 1045). (Appeal from judgment of Niagara Supreme Court—summary judgment.) Present— Cardamone, J. P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.